MEMORANDUM *
1. The district court’s finding that Walker’s termination was not “actually motivated” by her race, cf. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 141, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000) (quoting Hazen Paper Co. v. Biggins, 507 U.S. 604, 610, 113 S.Ct. 1701, *969123 L.Ed.2d 338 (1993)), is amply supported by the record.
2. The district court’s finding that Walker’s supervisors did not know about her EEO claim at the time they decided to fire her is also supported by the record. Thus, the district court properly found no “causal link” between Walker’s EEO claim and her termination. See Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir.2000).
3. Placing Walker on paid administrative leave after the decision had already been made to fire her was not an “adverse employment action” because it was not “reasonably likely to deter” any “protected activity.” Id. at 1243.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.